DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendments and remarks files February 3, 2022.  Claims 16, 27 and 28 have been amended, claims 21 and 23 cancelled, and new claims 31 and 32 added.  Claims 16-20, 22, 24-32 are pending and rejected.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "elongate carrier material" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20, 22, 24--32  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 16 and 27 recite “printed”. The specification as originally filed did not included that the cooling material can be "printed".  The specification includes disclosure that the cooling material can be "pressed or brushed" (¶21).  
Claims 17-20, 22, 24-26, 28-32 are rejected insomuch as they depend on Claims 16 and 27.
Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed did not included that the folds are  "oriented crosswise".  The specification includes disclosure that the cooling material can be "aligned transverse to the flow direction" (¶21).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 24, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 24, and 31-32 depend from claim 21 either directly or indirectly.  However, claim 21 has been cancelled.  For purposes of examination, claims 22 and 24 are considered to be depending from independent claim 16.
Claim 31 recites the limitation “wherein the cooling material between folds of the folded carrier material”.  Examiner believes that applicant intended to recite, “wherein the cooling material is placed in empty spaces between folds of the folded carrier material” as disclosed in the instant application ¶23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20, 22, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150027474 A1 (hereinafter ZUBER) cited in applicant’s information disclosure statement dated March 11, 2020 in view of US 20160249675 A1 (hereinafter BRANTON).
Regarding claim 16, ZUBER discloses and aerosol generating article.  The article comprises a mouthpiece (Fig. 1, mouthpiece filter 50, ¶50) for drawing in a heated particle-loaded gas, at least one cooling element (Fig. 1, aerosol-cooling element 40, ¶70) for cooling the particle-loaded gas, the at least one cooling element being arranged at a location such that the particle-loaded gas will flow through the cooling element during a drawing-in action, wherein the at least one cooling element has a cooling material that is able to produce said cooling by the cooling element by an endothermic process of the cooling material activated by the heated particle-loaded gas.  ZUBER discloses that the aerosol cooling element cools the temperature of a stream of aerosol (¶14, ¶85).  A phase transformation occurs such as melting or a glass transition.  An endothermic reaction consumes heat energy from the aerosol (¶32).  ZUBER further discloses wherein the cooling element comprises an elongate carrier material with the cooling material (¶27, Example 2 discloses starch-based copolymer cooling element ¶97).  The specification of the instant application discloses, “it is provided that the cooling element has an elongated carrier material and that the elongated carrier material comprises the cooling material. The carrier material can also simultaneously form the cooling element.” (Instant application ¶16).   The embodiment of the cooling element of ZUBER with a starch-based copolymer is considered to be a cooling element comprising an elongate carrier material with the cooling material.  
ZUBER may not explicitly disclose wherein the cooling material has been printed or brushed onto the surface of the elongate carrier material. 
 BRANTON teaches an additive releasing material comprising a carrier material having on its surface one or more additives, the additive releasing material having a desorption temperature selected to allow controlled temperature-dependent release of the additive(s) (Abstract).  BRANTON teaches the additive may be a released from its surface (¶54 and ¶56).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZUBER to provide wherein the cooling material has been loaded onto the surface of the elongate carrier material as taught in BRANTON.  BRANTON teaches that the additives may be included in the filter to increase or decrease the temperature (¶82).  A person of ordinary skill in the art would apply additives  to the surface of the carrier material as taught in BRANTON because doing so would provide cooling (¶82) and/or flavoring (¶54-¶56).  The methods of application in BRANTON, spraying, soaking, subliming, are equivalents to brushing or printing.  Additionally, the instant application does not place any significance on the manner for applying, only discloses that “It makes sense to press or brush on the cooling material.”  (instant application ¶21).  A person of ordinary skill in the art would obviously use known applications methods to load the material onto the surface of the carrier.  See MPEP 2143, I, Part D: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Doing so would both release the flavor and cool the smoke flow.
Regarding claim 17, modified ZUBER discloses the smoking article according to claim 16.  ZUBER may not explicitly disclose, wherein the cooling material produces the endothermic process by desorption.  
BRANTON teaches an additive releasing material comprising a carrier material having on its surface one or more additives, the additive releasing material having a desorption temperature selected to allow controlled temperature-dependent release of the additive(s) (Abstract).  BRANTON teaches that the additive may release a flavor (¶3).  BRANTON teaches an additive is released depending on its desorption temperature (¶4).  BRANTON teaches that as the cigarette is smoked the temperature increases (¶33-¶34).  BRANTON teaches it is desirable to achieve a threshold temperature at a predetermined point in the smoking process (¶38).  BRANTON teaches that the desorption temperature may be selected based on the location of the additive releasing material (¶50).  BRANTON further teaches that in some embodiments the desorption temperature of the additive releasing material may adjust the temperature during smoking and that the filter may cool the air (¶82).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZUBER to provide wherein the endothermic process is implemented by means of desorption as taught in BRANTON.  A person of ordinary skill in the art would obviously selectively choose an additive to control the temperature and release a flavor.  Doing so would cool the smoke and provide a customized flavor experience to the user.
Regarding claim 18, modified ZUBER discloses the smoking article according to claim 16.  ZUBER further discloses, wherein the cooling material produces the endothermic process by melting and/or vaporizing of the cooling material (¶32).  
Regarding claim 20, modified ZUBER discloses the smoking article according to claim 16.  ZUBER further discloses a filter element arranged in front of the mouthpiece in a flow direction of the particle-loaded gas and wherein the cooling element is part of the filter element (FIG.1, mouthpiece filter, ¶14, and ¶50).  
Regarding claim 22, modified ZUBER discloses the smoking article according to claim 16.  ZUBER further discloses wherein the carrier material is folded several times (¶16, ¶27).  
Regarding claim 24, modified ZUBER discloses the smoking article according to claim 16.  ZUBER further discloses wherein the cooling material is incorporated in the carrier material.  ZUBER discloses that the cooling material is comprised of a crimped and gathered PLA (¶91).
Regarding claim 25, modified ZUBER discloses the smoking article according to claim 16.  ZUBER may not explicitly disclose wherein the cooling material is incorporated into the cooling element in small particles.  
BRANTON teaches an additive releasing material comprising a carrier material having on its surface one or more additives, the additive releasing material having a desorption temperature selected to allow controlled temperature-dependent release of the additive(s) (Abstract).  BRANTON teaches that the additive may be impregnated into a porous carbon (¶42).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZUBER to provide wherein the cooling material is incorporated into the cooling element in small particles as taught in BRANTON.  A person of ordinary skill would incorporate these into the cooling element through impregnation.  Doing so would incorporate the additive which would both cool the vapor for the user while providing a flavor.
Regarding claim 26, modified ZUBER discloses the smoking article according to claim 16.  ZUBER further discloses wherein the cooling element is arranged in a separate segment in front of the mouthpiece in a direction of flow of the particle-loaded gas (FIG.1, mouthpiece filter, ¶14, and ¶50).  
Regarding claim 27, modified ZUBER discloses the limitations of claim 27, method for cooling a heated particle-loaded gas in a smoking article having a mouthpiece comprising: during drawing-in of the heated particle-loaded gas, guiding the particle-loaded gas through a cooling element having an elongate carrier material with a cooling material that has been printed or brushed onto the surface of the elongate carrier material, and performing cooling by the cooling element by an endothermic process of the cooling material, the endothermic process being activated by the heated particle-loaded gas, for the same reasons discussed above with regard to claim 16.
Regarding claim 28, modified ZUBER discloses the limitations of claim 28, wherein the endothermic process is implemented by means of desorption, for the same reasons discussed above with regard to claim 17.  
Regarding claim 29, modified ZUBER discloses the limitations of claim 29, wherein the endothermic process is implemented by melting the cooling material, for the same reasons discussed above with regard to claim 18.  

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ZUBER and BRANTON in view of US 3946748 A (hereinafter FRANKFURT).
Regarding claim 19, modified ZUBER discloses the smoking article according to claim 16.  ZUBER may not explicitly disclose, wherein the cooling material produces the endothermic process by releasing water of crystallization of an inorganic salt.
FRANKFURT teaches a tobacco filter for smoking articles with a napped cotton fabric treated to reduce the harmful constituents of tobacco smoke (Abstract).  FRANKFURT teaches that filter medium may be treated with inorganic salts (Col. 1, lines 15-28).  FRANKFURT teaches that the treated medium may be elongate with projections to cool the temperature (Col. 4, lines 13-17).  This medium is treated with salts which absorb harmful constituents (Col. 6, lines 8-37).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZUBER to provide wherein the cooling material produces the endothermic process by releasing water of crystallization of an inorganic salt as taught in FRANKFURT.  A person of ordinary skill in the art would obviously use an inorganic salt.  Doing so would reduce the harmful constituents (Col. 6, lines 8-37).  Doing so would also release water of crystallization as the medium was heated with the smoke resulting in cooling.  When the inorganic salt is heated, water present in the inorganic salt is necessarily released.  This phase change from solid to liquid is an endothermic reaction.  
Regarding claim 30, modified ZUBER discloses the limitations of claim 30, wherein the endothermic process is implemented by releasing water of crystallization of an inorganic salt of which the cooling material is comprised for the same reasons discussed above with regard to claim 19.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ZUBER and BRANTON  as applied to claim 22 above and in further view of US 4343320 A (hereinafter MUTO).
Regarding claim 31, modified ZUBER discloses the smoking article according to claim 22.  ZUBER may not explicitly disclose, wherein the cooling material between folds of the folded carrier material.  
MUTO teaches a cigarette filter  with fan folded cross partitions (abstract).  MUTO teaches between the folds there is fibrous filter material 49 (Fig. 6, Col. 2, lines 39-44).  The material filters carcinogens, tars, and other substances.  The smoke is cooled within the chamber that contains the filter material (Col. 3, lines 1-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZUBER to provide cooling material between the folds as taught in MUTO.  A person of ordinary skill in the art would obviously provide material between the folds of a cooling member.  Doing so would both provide filtration and additional cooling surface area to cool the smoke in the chambers (MUTO Col. 3, lines 1-15).
Regarding claim 32, modified ZUBER discloses the smoking article according to claim 31.  ZUBER further discloses, wherein the folds are oriented crosswise to a direction of the flow through the cooling element.  
MUTO teaches a cigarette filter with fan folded cross partitions (abstract).  MUTO teaches that the filter material is fan folded as show in Figs. 1, 2, 4, and 6.  MUTO teaches that the plurality of cross sections guide the smoke through the chambers that contain filtering 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZUBER to provide folds oriented crosswise to a direction of the flow.  A person of ordinary skill in the art would obviously position the cooling element to be crosswise to the direction of the flow.  Doing so would increase filtration of the cooled smoke before delivery to the user (Col. 3, lines 16-26).

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. 
Applicant argues, “[N]either Zuber nor Branton disclose a cooling element comprising an elongate carrier material with the cooling material, wherein the cooling material is applied on a surface of the carrier material, wherein the carrier material is coated with the cooling material by previous printing or brushing of the carrier material with the cooling material.”  
The instant application states, 
In a further development of the invention, it is provided that the cooling element has an elongated carrier material and that the elongated carrier material comprises the cooling material. The carrier material can also simultaneously form the cooling element.” (¶16). 
The elongated carrier material comprises the cooling material as disclosed in example 2 of ZUBER.  Further BRANTON discloses applying additives to the surfaces of carrier materials (¶77) BRANTON teaches embodiments where the desorption temperature of the additive releasing material may adjust the temperature during smoking and the filter may include additives to 
In response to applicant's argument that “Due to the fact that Zuber already discloses an aerosol-generating article having a cooling element, wherein the carrier material of the cooling element is folded, there is no reason for the person of ordinary skill in the art to combine the teachings of Branton and Zuber. Furthermore, neither Zuber nor Branton disclose a cooling element comprising an elongate carrier material with the cooling material, wherein the cooling material is applied on a surface of the carrier material, wherein the carrier material is coated with the cooling material by previous printing or brushing of the carrier material with the cooling material.” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case a person of ordinary skill in the art would combine the cooling filter of ZUBER with the flavoring additive additions (¶54) and cooling capabilities (¶82) taught in BRANTON.   

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726